EXHIBIT 10.38
 
SECOND AMENDMENT TO EXECUTIVE OFFICER EMPLOYMENT AGREEMENT


This Second Amendment to Executive Officer Employment Agreement (this “2nd
Amendment”) is made and entered into effective as of April 23, 2012 (“Effective
Date”) by and between Medical Care Technologies Inc., a Nevada corporation (the
“Company”) and the Company’s Chief Operations Officer, Luis KUO (the “COO” or
“KUO”).
 
RECITALS
 
A.  The Company and COO previously entered into the Original Executive Officer
Employment Agreement (the “Agreement”) dated February 1, 2011 and the First
Amendment to Executive Officer Employment Agreement (the “1st Amendment”) dated
August 1, 2011; and desire to amend and restate the Agreement Sections 3(a) and
3(d), effective as of the Effective Date.


B.  The Company may from time to time need to address the possibility of a
merger, acquisition or joint venture transaction or change of control event. 
The Board of Directors of the Company (the “Board”) recognizes that such events
can be a distraction to the COO and can cause the COO to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the COO, notwithstanding the
possibility, threat or occurrence of a Change of Controlof the Company, although
no such Change of Control is now contemplated.


C.  The Board believes that it is in the best interests of the Company and its
stockholders to provide the COO with an incentive to continue the COO’s
employment and to motivate the COO to maximize the value of the Company for the
benefit of its stockholders.


D.  The Board believes that it is imperative to provide the COO with additional
compensation, which compensationis intended to provide the COO with some
financial security and provide sufficient incentive and encouragement to the COO
to remain with the Company.


E.  To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this 2ndAmendment, to agree to the terms provided herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the Company and the COO hereby agree as
follows:
 
I. Amendments.
 
(i) Section 3(a) of the Agreement is amended and replaced in its entirety as
follows:


“The Company will pay COO a base salary (the "Annual Base Compensation") of
$60,000 per annum.  COO’s Annual Base Compensation for any partial year will be
prorated based upon the number of days elapsed in such year.  The Annual Base
Compensation may be increased from time to time during the Service Term by the
Board based upon the Company's and COO's performance.”


 
(ii) Section 3(d) of the Agreement is amended and a new Section 3(d) (i) is
added as follows:


“COO shall be entitled to receive an additional 80,000,000 restricted shares of
the Company’s common stock effective as of the Effective Date through and
including March 31, 2013.”
 
II. Except as otherwise set forth in this 2nd Amendment, all of the provisions
of the Original Executive Officer Employment Agreement dated February 1, 2011
shall remain in full force and effect without modification.
 
IN WITNESS WHEREOF, the parties have caused this 2nd Amendment to be executed
and delivered as of the date first above written.
 
 
1

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO 2nd AMENDMENT TO EXECUTIVE OFFICER EMPLOYMENT AGREEMENT
 
 

 
MEDICAL CARE TECHNOLOGIES INC.
   
(a Nevada corporation)
          [img002.jpg]    
Name:
Ning C. WU 
    Title:
President & Chief Executive Officer 
                    [img003.jpg]     Name: 
Hui LIU
    Title:  Treasurer & Director                     EXECUTIVE OFFICER          
/s/ Luis Kuo     Name:  Luis KUO     Title:  Chief Operations Officer  

 
 
2

--------------------------------------------------------------------------------